The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received August 23, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-4, 7, 10-12, 16-18, 20-34, 36-39, 41-55, 58-59, 61-63, 66-67, 69-83, 85, 87-102, 104-116 are canceled.  Claims 6, 8-9, 13, 35, 40, 56-57, 60, 64-65, 68, 84, 86, 103 are withdrawn.  Claims 1, 5, 14-15, 19, to nasal polyps, siRNA, ALOX15 Thr560Met, are under consideration.

Priority:  This application claims benefit of provisional application 62/785899, filed December 28, 2018.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-15, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and/or elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.  The omitted steps are:  the components and/or elements necessary to detect a variant as recited in the biological sample and how said variant is present or absent.   

Reply:  Applicants’ remarks have been considered but they are not persuasive.
Instant claim 14 recites detecting the presence or absence of an ALOX15 predicted loss-of-function variant nucleic acid molecule encoding a human ALOX15 polypeptide in a biological sample.  However, as noted above, instant claim 14 is incomplete for omitting the essential steps and/or elements necessary to detect a variant nucleic acid as recited in the biological sample.
As asserted by Applicants, claim 14 does not require any specific methodology or reagents to detect the presence or absence of an ALOX15 predicted loss-of-function variant nucleic acid molecule encoding a human ALOX15 polypeptide in a biological sample from the patient.
Therefore, claim 14 is not clear as to how the presence or absence of a variant nucleic acid molecule is detected or can be determined.  Further clarification and/or correction of the claim is requested.
Regarding Applicants’ remarks that any such methodology and/or reagents is within the scope of Applicants’ remarks and that representative examples are provided in the specification, the remarks are not persuasive.  It is noted that the features upon which applicant relies upon are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 14, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruse et al. (WO 2019157304; IDS 04.23.20, previously cited).  Bruse et al. teach a method of treating a respiratory disorder of the upper and lower airway comprising administering to the subject an ALOX15 inhibitor, wherein the disorder is NSAID-exacerbated respiratory disease, nasal polyps, or asthma, wherein the ALOX15 inhibitor is a specific siRNA (at least paragraphs 0026, 00530, 00534-00535, 00541, 00560, also examples 4-5, 8, 11; instant claims 1, 5).  Bruse et al. teach further detecting or identifying the presence (or absence) of an ALOX15 predicted loss-of-function variant nucleic acid molecule encoding ALOX15 Thr560Met (i.e. variant rs34210653 (at least paragraphs 0030-0032, 00630-00632, Table 3, Table 4-5, 00670; instant claims 14, 19).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert instant claim 1 has been amended to recite a method of treating AERD and that Bruse et al. do not teach AERD.
Applicants’ remarks are not persuasive.  The instant specification discloses that aspirin-exacerbated respiratory disease (AERD) is characterized by mucosal swelling of the sinuses and nasal membranes, nasal polyps, and asthma coupled with respiratory reactions to aspirin/NSAIDs (application publication paragraph 0006).
As noted above, Bruse et al. teach a method of treating a respiratory disorder of the upper and lower airway comprising administering to the subject an ALOX15 inhibitor, wherein the disorder is NSAID-exacerbated respiratory disease, nasal polyps, or asthma, wherein the ALOX15 inhibitor is a specific siRNA (at least paragraphs 0026, 00530, 00534-00535, 00541, 00560, also examples 4-5, 8, 11).  Therefore, Bruse et al. can be deemed to teach the features of the instant claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bruse et al. (WO 2019157304; IDS 04.23.20, previously cited).  The teachings of Bruse et al. are noted above.
Regarding instant claim 15, Bruse et al. disclose identifying ALOX15 variants associated with risk of respiratory disorders of the upper and lower airway (at least paragraphs 0027-0036, example 1).  Bruse et al. disclose loss of function (LOF) variants of ALOX15 protects against development of nasal polyps, asthma (at least paragraph 0031), while a separate ALOX15 variant is associated with risk or these diseases (at least paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill to arrive at the claimed method for administering a dosage amount of the therapeutic agent that is the same or lower than a standard amount by routine optimization for a patient heterozygous for an ALOX15 predicted loss of function variant because it is disclosed loss of function variants of ALOX15 protects against development of nasal polyp.  One of ordinary skill would have a reasonable expectation of success because Bruse et al. disclose which types of ALOX15 variants appear to protect against development of respiratory disorders and/or which variants increase risk of respiratory disorders, where the respiratory disorders include NSAID-exacerbated respiratory disease, nasal polyps, and asthma.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Bruse et al. are the same as noted above.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rostkowska-Nadolska et al. (2011 Auris Nasus Larynx 38:  58-64; IDS 09.24.20, previously cited) in view of Andersson et al. (2008 Am J Respir Cell Mol Biol 39:  648-656; IDS 09.24.20, previously cited), Zhao et al. (2009 Am J Respir Crit Care Med 179:  782-790; IDS 09.24.20, previously cited), and Fahrenholz (2003 Clinical Reviews in Allergy and Immunology 24:  113-124).  Rostkowska-Nadolska et al. disclose the gene expression profile in nasal polyposis (NP) compared with normal mucosa (p. 58).  Rostkowska-Nadolska et al. disclose strongly significant higher transcriptional activity of ALOX15 in NP (p. 58).  It has also been previously shown that patients with bronchial asthma and chronic rhinosinusitis have significant expression of ALOX15 (p. 62).  Rostkowska-Nadolska et al. do not explicitly teach an inhibitor of ALOX15.
Andersson et al. disclose ALOX15 is significantly increased in bronchial tissue of patients with asthma or chronic bronchitis compared with control subjects (p. 648).  The ALOX15 derived metabolite 15-hydroxy-eicosatetraenoic acid (15-HETE) has been used as a biomarker for ALOX15 activity; where 15-HETE is the major metabolite in nasal polyps and where increased levels have also been observed in mild and severe asthma (p. 648).  Andersson et al. disclose that inhibitors of ALOX15 would have a therapeutic effect in allergic airway diseases like asthma, allergic rhinitis, and chronic obstructive pulmonary diseases (p. 655).  
Zhao et al. disclose inhibiting ALOX15 to treat asthma (p. 782, 789).  Zhao et al. disclose known approaches to inhibit ALOX15 include pharmacological inhibitor PD146176 and siRNA (p. 782, 783).  Zhao et al. disclose siRNA suppressed ALOX15 expression (p. 785, 787).
Fahrenholz discloses aspirin-exacerbated respiratory disease (AERD) is a syndrome characterized by chronic rhinosinusitis, nasal polyposis, and asthma (at least p. 113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating a patient having AERD, comprising administering an ALOX15 inhibitor to the patient, wherein the ALOX15 inhibitor comprises siRNA (instant claims 1, 5).  The motivation to do so is given by the prior art.  Rostkowska-Nadolska et al. disclose in patients with NP, asthma and chronic rhinosinusitis, there is a strongly significant higher transcriptional activity of ALOX15.  Andersson et al. disclose inhibiting ALOX15 would have a therapeutic effect on airway diseases, like asthma, allergic rhinitis, and chronic obstructive pulmonary diseases.  Zhao et al. disclose ALOX15 inhibitors comprising siRNA suppressed ALOX15 expression.  Fahrenholz discloses AERD is a syndrome characterized by chronic rhinosinusitis, nasal polyposis, and asthma.  Therefore, one of ordinary skill would have reasonable motivation to administer an ALOX15 inhibitor comprising siRNA as suggested in Zhao et al. to treat a patient having AERD as suggested in Fahrenholz because AERD comprises the airway disorders including nasal polyps, asthma, chronic rhinosinusitis disclosed in Rostkowska-Nadolska et al./Andersson et al. and because there was interest in inhibiting ALOX15 as a therapeutic target for treating airway disorders.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses ALOX15 as a therapeutic target for the airway disorders and/or conditions associated with AERD and ALOX15 inhibitors were also known in the prior art.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The 103 rejection is maintained over newly cited Fahrenholz, which discloses AERD comprises the airway disorders including nasal polyps, asthma, chronic rhinosinusitis disclosed in Rostkowska-Nadolska et al./Andersson et al.  Therefore, one of ordinary skill would have reasonable motivation to administer an ALOX15 inhibitor comprising siRNA as suggested in Zhao et al. to treat a patient having AERD as suggested in Fahrenholz because AERD comprises the airway disorders including nasal polyps, asthma, chronic rhinosinusitis disclosed in Rostkowska-Nadolska et al./Andersson et al. and because there was interest in inhibiting ALOX15 as a therapeutic target for treating airway disorders.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses ALOX15 as a therapeutic target for the airway disorders and/or conditions associated with AERD and ALOX15 inhibitors were also known in the prior art.

Claims 1, 5, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rostkowska-Nadolska et al. (2011 Auris Nasus Larynx 38:  58-64; IDS 09.24.20, previously cited) in view of Andersson et al. (2008 Am J Respir Cell Mol Biol 39:  648-656; IDS 09.24.20, previously cited), Zhao et al. (2009 Am J Respir Crit Care Med 179:  782-790; IDS 09.24.20, previously cited), Fahrenholz (2003 Clinical Reviews in Allergy and Immunology 24:  113-124), and Horn et al. (2013 Redox Biology 1:  566-577; previously cited).  The teachings of Rostkowska-Nadolska et al., Andersson et al., Zhao et al., and Fahrenholz over at least instant claims 1, 5 are noted above.  The cited art references do not teach a ALOX15 Thr560Met variant.
Horn et al. disclose known ALOX15 variants include Thr560Met (p. 568).  Horn et al. test the functional consequence of ALOX15 variants, including Thr560Met, where it is disclosed the ALOX15 Thr560Met variant is catalytically silent (at least p. 568-569, also Fig. 1).
Therefore, it would have been obvious to one of ordinary skill to arrive at the claimed method for administering a dosage amount of a therapeutic agent that is the same or lower than a standard amount by routine optimization for a patient heterozygous for an ALOX15 predicted loss of function variant because it is disclosed loss of function variants of ALOX15 are catalytically inactive and inhibiting ALOX15 has therapeutic effects for respiratory disorders; therefore, it would be obvious that a patient having an ALOX15 loss of function variant should reasonably be administered less than a standard dosage of a therapeutic agent since the ALOX15 is already inactive (instant claims 14-15).  One of ordinary skill would have a reasonable expectation of success because Horn et al. disclose known ALOX15 variants and/or which variants are inactive.
Regarding instant claim 19, as noted above, Horn et al. disclose the ALOX15 Thr560Met variant (p. 568-569, also Fig. 1).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The 103 rejection is maintained over newly cited Fahrenholz, which discloses AERD comprises the airway disorders including nasal polyps, asthma, chronic rhinosinusitis disclosed in Rostkowska-Nadolska et al./Andersson et al.  Therefore, one of ordinary skill would have reasonable motivation to administer an ALOX15 inhibitor comprising siRNA as suggested in Zhao et al. to treat a patient having AERD as suggested in Fahrenholz because AERD comprises the airway disorders including nasal polyps, asthma, chronic rhinosinusitis disclosed in Rostkowska-Nadolska et al./Andersson et al. and because there was interest in inhibiting ALOX15 as a therapeutic target for treating airway disorders.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yan I (2017 “Expression and corticosteroid inhibition of arachidonate 15-lipoxygenase in chronic rhinosinusitis with nasal polyps” abstract; IDS 09.24.20, previously cited) in view of Zhao et al. (2009 Am J Respir Crit Care Med 179:  782-790; IDS 09.24.20, previously cited), and Fahrenholz (2003 Clinical Reviews in Allergy and Immunology 24:  113-124).  Yan I discloses ALOX15 is upregulated in chronic rhinosinusitis with nasal polyps (abstract).  Yan I discloses obtaining samples from patients with chronic rhinosinusitis with nasal polyps and a healthy control group (abstract).  Yan I discloses an ALOX15 inhibitor, i.e. corticosteroid, inhibits ALOX15 expression in chronic rhinosinusitis with nasal polyps (abstract).  Yan I does not teach the ALOX inhibitor comprises siRNA.
Zhao et al. disclose known approaches to inhibit ALOX15 include pharmacological inhibitor PD146176 and siRNA (p. 782, 783).  Zhao et al. disclose siRNA suppressed ALOX15 expression (p. 785, 787).
Fahrenholz discloses aspirin-exacerbated respiratory disease (AERD) is a syndrome characterized by chronic rhinosinusitis, nasal polyposis, and asthma (at least p. 113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating a patient having AERD, comprising administering an ALOX15 inhibitor to the patient, wherein the ALOX15 inhibitor comprises siRNA (instant claims 1, 5).  The motivation to do so is given by the prior art.  Yan I discloses inhibiting ALOX15 expression in chronic rhinosinusitis with nasal polyps (abstract).  Zhao et al. disclose ALOX15 inhibitors comprising siRNA suppressed ALOX15 expression.  Fahrenholz discloses AERD is a syndrome characterized by chronic rhinosinusitis, nasal polyposis, and asthma.  Therefore, one of ordinary skill would have reasonable motivation to administer an ALOX15 inhibitor comprising siRNA as suggested in Zhao et al. to treat a patient having AERD as suggested in Fahrenholz because AERD comprises the airway disorders including nasal polyps, chronic rhinosinusitis, disclosed in Yan I and because there was interest in inhibiting ALOX15 as a therapeutic target for treating airway disorders.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses ALOX15 as a therapeutic target for the airway disorders and/or conditions associated with AERD and ALOX15 inhibitors were also known in the prior art.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The 103 rejection is maintained over newly cited Fahrenholz, which discloses AERD comprises the airway disorders including nasal polyps, chronic rhinosinusitis disclosed in Yan I.  Therefore, one of ordinary skill would have reasonable motivation to administer an ALOX15 inhibitor comprising siRNA as suggested in Zhao et al. to treat a patient having AERD as suggested in Fahrenholz because AERD comprises the airway disorders including nasal polyps, chronic rhinosinusitis, disclosed in Yan I and because there was interest in inhibiting ALOX15 as a therapeutic target for treating airway disorders.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses ALOX15 as a therapeutic target for the airway disorders and/or conditions associated with AERD and ALOX15 inhibitors were also known in the prior art.

Claims 1, 5, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan I (2017 “Expression and corticosteroid inhibition of arachidonate 15-lipoxygenase in chronic rhinosinusitis with nasal polyps” abstract; IDS 09.24.20, previously cited) in view of Zhao et al. (2009 Am J Respir Crit Care Med 179:  782-790; IDS 09.24.20, previously cited), Fahrenholz (2003 Clinical Reviews in Allergy and Immunology 24:  113-124), and Horn et al. (2013 Redox Biology 1:  566-577; previously cited).  The teachings of Yan I, Zhao et al., and Fahrenholz over instant claims 1, 5 are noted above.
Horn et al. disclose known ALOX15 variants known include Thr560Met (p. 568).  Horn et al. test the functional consequence of ALOX15 variants, including Thr560Met, where it is disclosed the ALOX15 Thr560Met variant is catalytically silent (at least p. 568-569, also Fig. 1).
Therefore, it would have been obvious to one of ordinary skill to arrive at the claimed method for administering a dosage amount of a therapeutic agent that is the same or lower than a standard amount by routine optimization for a patient heterozygous for an ALOX15 predicted loss of function variant because it is disclosed loss of function variants of ALOX15 are catalytically inactive and inhibiting ALOX15 has therapeutic effects for respiratory disorders; therefore, it would be obvious that a patient having an ALOX15 loss of function variant should reasonably be administered less than a standard dosage of a therapeutic agent since the ALOX15 is already inactive (instant claims 14-15).  One of ordinary skill would have a reasonable expectation of success because Horn et al. disclose known ALOX15 variants and/or which variants are inactive.
Regarding instant claim 19, as noted above, Horn et al. disclose the ALOX15 Thr560Met variant (p. 568-569, also Fig. 1).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The 103 rejection is maintained over newly cited Fahrenholz, which discloses AERD comprises the airway disorders including nasal polyps, chronic rhinosinusitis disclosed in Yan I.  Therefore, one of ordinary skill would have reasonable motivation to administer an ALOX15 inhibitor comprising siRNA as suggested in Zhao et al. to treat a patient having AERD as suggested in Fahrenholz because AERD comprises the airway disorders including nasal polyps, chronic rhinosinusitis, disclosed in Yan I and because there was interest in inhibiting ALOX15 as a therapeutic target for treating airway disorders.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yan II (2019 Int Forum Allergy Rhinol 9:  270-280, first published November 19, 2018; IDS 09.24.20, previously cited) in view of Zhao et al. (2009 Am J Respir Crit Care Med 179:  782-790; IDS 09.24.20, previously cited), and Fahrenholz (2003 Clinical Reviews in Allergy and Immunology 24:  113-124).  Yan II discloses the specific inhibition of ALOX15 may provide an alternative method for the treatment of chronic rhinosinusitis with nasal polyps (p. 270).  Yan II discloses inhibiting ALOX15 with PD146176 in samples of patients with chronic rhinosinusitis with nasal polyps (p. 274-277, 278-280).  Yan II does not teach the ALOX inhibitor comprises siRNA.
Zhao et al. disclose known approaches to inhibit ALOX15 include pharmacological inhibitor PD146176 and siRNA (p. 782, 783).  Zhao et al. disclose siRNA suppressed ALOX15 expression (p. 785, 787).
Fahrenholz discloses aspirin-exacerbated respiratory disease (AERD) is a syndrome characterized by chronic rhinosinusitis, nasal polyposis, and asthma (at least p. 113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating a patient having AERD, comprising administering an ALOX15 inhibitor to the patient, wherein the ALOX15 inhibitor comprises siRNA (instant claims 1, 5).  The motivation to do so is given by the prior art.  Yan II discloses inhibiting ALOX15 expression in chronic rhinosinusitis with nasal polyps.  Zhao et al. disclose ALOX15 inhibitors comprising siRNA suppressed ALOX15 expression.  Fahrenholz discloses AERD is a syndrome characterized by chronic rhinosinusitis, nasal polyposis, and asthma.  Therefore, one of ordinary skill would have reasonable motivation to administer an ALOX15 inhibitor comprising siRNA as suggested in Zhao et al. to treat a patient having AERD as suggested in Fahrenholz because AERD comprises the airway disorders including nasal polyps, chronic rhinosinusitis, disclosed in Yan II and because there was interest in inhibiting ALOX15 as a therapeutic target for treating airway disorders.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses ALOX15 as a therapeutic target for the airway disorders and/or conditions associated with AERD and ALOX15 inhibitors were also known in the prior art.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The 103 rejection is maintained over newly cited Fahrenholz, which discloses AERD comprises the airway disorders including nasal polyps, chronic rhinosinusitis disclosed in Yan II.  Therefore, one of ordinary skill would have reasonable motivation to administer an ALOX15 inhibitor comprising siRNA as suggested in Zhao et al. to treat a patient having AERD as suggested in Fahrenholz because AERD comprises the airway disorders including nasal polyps, chronic rhinosinusitis, disclosed in Yan II and because there was interest in inhibiting ALOX15 as a therapeutic target for treating airway disorders.  One of ordinary skill would have a reasonable expectation of success because the prior art discloses ALOX15 as a therapeutic target for the airway disorders and/or conditions associated with AERD and ALOX15 inhibitors were also known in the prior art.

Claims 1, 5, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan II (2019 Int Forum Allergy Rhinol 9:  270-280, first published November 19, 2018; IDS 09.24.20, previously cited) in view of Zhao et al. (2009 Am J Respir Crit Care Med 179:  782-790; IDS 09.24.20, previously cited), Fahrenholz (2003 Clinical Reviews in Allergy and Immunology 24:  113-124), and Horn et al. (2013 Redox Biology 1:  566-577; previously cited).  The teachings of Yan II, Zhao et al., and Fahrenholz over instant claims 1, 5 are noted above.
Horn et al. disclose known ALOX15 variants known include Thr560Met (p. 568).  Horn et al. test the functional consequence of ALOX15 variants, including Thr560Met, where it is disclosed the ALOX15 Thr560Met variant is catalytically silent (at least p. 568-569, also Fig. 1).
Therefore, it would have been obvious to one of ordinary skill to arrive at the claimed method for administering a dosage amount of a therapeutic agent that is the same or lower than a standard amount by routine optimization for a patient heterozygous for an ALOX15 predicted loss of function variant because it is disclosed loss of function variants of ALOX15 are catalytically inactive and inhibiting ALOX15 has therapeutic effects for respiratory disorders; therefore, it would be obvious that a patient having an ALOX15 loss of function variant should reasonably be administered less than a standard dosage of a therapeutic agent since the ALOX15 is already inactive (instant claims 14-15).  One of ordinary skill would have a reasonable expectation of success because Horn et al. disclose known ALOX15 variants and/or which variants are inactive.
Regarding instant claim 19, as noted above, Horn et al. disclose the ALOX15 Thr560Met variant (p. 568-569, also Fig. 1).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The 103 rejection is maintained over newly cited Fahrenholz, which discloses AERD comprises the airway disorders including nasal polyps, chronic rhinosinusitis disclosed in Yan II.  Therefore, one of ordinary skill would have reasonable motivation to administer an ALOX15 inhibitor comprising siRNA as suggested in Zhao et al. to treat a patient having AERD as suggested in Fahrenholz because AERD comprises the airway disorders including nasal polyps, chronic rhinosinusitis, disclosed in Yan II and because there was interest in inhibiting ALOX15 as a therapeutic target for treating airway disorders.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656